Case 21-30462-crm       Doc 10-3      Filed 04/28/21      Entered 04/28/21 13:59:05              Page 1 of
                                                1
                UNITED STATES BANKRUPTCY COURT
                                Western District of Kentucky
       IN RE:                                                        Case No.:21−30462−crm
       Rajean Renee Reeder
                                                                     Chapter: 7
                                 Debtor(s)                           Judge: Charles R. Merrill




                                             NOTICE
       TO THE DEBTOR(S) AND ALL PARTIES IN INTEREST:

       Please be advised that the following matter has been Entered by the Court on this date:

       Motion for Relief from Stay and Abandonment regarding 2020 Hyundai Elantra − VIN
       KMHD84LF4LU994677 Fee Amount $188.. Filed by Creditor Consumer Portfolio
       Services, Inc.. Objections due by 05/12/2021. Any objection must be typewritten and in
       proper pleading form as required by Federal and Local Rules. (Attachments: # 1 Filed
       Proof of Claim # 2 Proposed Order) (Simons, Molly) Modified on 4/29/2021 (Weber,
       S).



       Dated: 4/29/21
                                                            FOR THE COURT
       By:                                                  Elizabeth H. Parks
       Deputy Clerk                                         Clerk, U.S. Bankruptcy Court
